No. 87-343

                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1988



BILL J. BISCHOFF, LINDA L. BISCHOFF,
FRANK J. FILOPOULOS, and MICHELE C.
GROOM,
              Plaintiffs and Respondents,
         -vs-

HIGH SCHOOL DISTRICT NO. 4 of Lincoln
County, Montana, CATHY ANN JENKINS,
LAWRENCE H. SVERDRUP, WALTER L. WOMACK,
EDITH C. KAIR, MELANIE L. WOOD, TED M.
BOYD and LENORE GOYEN, the trustees thereof,
                 Defendants and Appellants.



APPEAL FROM:     District Court of the Nineteenth Judicial District,
                 In and for the County of Lincoln,
                 The Honorable Robert Holter, Judge presiding.

COUNSEL OF RECORD:
         For Appellant:

                 Scott B. Spencer, Deputy County Attorney, Libby,
                 Montana
         For Respondent :
                 Douglas   &   Sprinkle; William A. Douglas, ~ i b b y ,
                                                                       Montana



                                       Submitted on Briefs:    Jan. 7, 1 9 8 8
                                         Decided:    February 11, 1988

Filed:   FEB I1 1988


                                       Clerk
Mr. Justice William E. Hunt, Sr. delivered the Opinion of the
Court.


     Defendants, High School District No. 4 of Lincoln County
and its trustees, appeal the granting of a writ of
prohibition by the District Court, Nineteenth Judicial
District, Lincoln County.
     We affirm.
     The sole issue in this case is whether 5 20-9-428, MCA,
gives a school district board of trustees the authority to
determine which electors are not qualified to vote and then
deduct those they find to be unqualified from the list of
registered voters used as the basis to compute the result of
a bond election.
     The facts are undisputed.       On May 12, 1987, the
appellant High School District No. 4 of Lincoln County held
an election to approve a bond issue of $1,698,000.00 for
renovation of the Libby Senior High School building. Total
votes cast were 1,623 with 1,048 in favor and 575 opposed.
The certified list of registered voters contained 5,479
names.   The total number voting was less than 30 percent of
the total number of names on the list.               Under S
20-9-428 (1)(f), MCA,   if this percentage is less than 30
percent the school bond proposition is deemed to have been
rejected. On May 14, 1987, the board of trustees canvassed
the election.     The Board disqualified 296 persons who
appeared on the certified list and reduced the count of
registered voters accordingly to 5,183.     This adjusted the
percentage to above 30 percent and the Board then determined
that the bond issue had passed. Plaintiff filed a petition
for a writ of prohibition to prevent the Board from issuing
the bonds which the District Court granted.
     The high school district and its trustees argue that §
20-9-428(1), MCA, is clear on its face in granting them the
authority to determine whether certain individuals are or are
not qualified to vote under their power to canvass. Besides
being supported by case law, any other interpretation would
give unqualified people voting power to which they are not
entitled   and   in   effect would    unlawfully  require a
"super-majority."
     Respondents argue, on the other hand, that § 20-9-428,
MCA, does not presuppose this kind of authority and that the
process of removing names from the certified list requires
some due process which is already embodied in other statutes.
The disputed statute reads in pertinent part:
     (1) When the trustees canvass the vote of a school
     district bond election under the provisions of
     20-20-415, they shall determine the approval or
     rejection of the school bond proposition in the
     following manner:
     (a) determine the total number of electors of the
     school district who are qualified to vote under the
     provisions of 20-20-301 from the list of electors
     supplied by the county registrar for such school
     bond election;
     (b) determine the total number of qualified
     electors who voted at the school bond election from
     the tally sheet or sheets for such election;
     (c) calculate the percentage of qualified electors
     voting at the school bond election by dividing the
     amount determined in subsection (1)(b) by the
     amount determined in subsection (l)(a);
Section 20-9-428 (1), MCA.
     The appellants argue that subsection (1)(a) allows them
to reject registered voters because they must "determine" the
total   number   of    electors   "who   are   qualified   to
vote . . . from the list." When read by itself this statute
supports appellants' contentions and would seem to authorize
the procedure followed by the appellant trustees of the
school district. However, § 20-9-428(1), MCA, is only a part
of the rule that determines this issue.
     We held in Woolsey v. Carney (1963), 141 Mont. 476, 378
P.2d 658, that the validity of school elections must be
determined by the rules governing general elections.       See
also Hehn v. Olson (1960), 138 Mont. 576, 358 P.2d 431.
Therefore, § 20-9-428, MCA, must be interpreted and read in
conjunction with     other   statutes governing     elections,
particularly in this case, § 20-20-303, MCA, 5 13-15-101, et
seq., MCA, and $ 13-13-301, MCA.
                ,
     An elector or voter is qualified to vote in a school
election if he meets the requirements of 5 13-1-111, MCA, and
is a resident of the school district.      Section 20-20-301,
MCA. Under § 20-20-303, MCA, an elector's qualifications may
be challenged under either § 13-2-404, MCA, or § 13-13-301,
MCA.    Section 13-2-404 governs challenges prior to the
election and § 13-13-301 provides for challenges made on
election day and is the statute most relevant to this case.
Part 3 of Chapter 13 of this title sets out specific
procedures by which a determination of qualifications is to
be made.   See S 13-13-301, et seq., MCA.    Nothing in these
provisions indicate that school boards may sidestep these
procedures as appellants did here.       In addition to the
foregoing, the appellant trustees are bound by the general
canvassing statutes found in § 13-15-101, et seq., MCA.
     This Court has recognized that the function of a
canvassing board is purely ministerial.      State v. Batani
(1936), 103 Mont. 353, 362, 62 P.2d 565, 568; State v.
District Court, Etc. (1936), 103 Mont. 515, 517, 63 P.2d 147,
149. The board has only that authority given it by statute
and cannot take on a judicial or quasi-judicial role unless
authorized. The legislature has not given canvassing boards
such a role.    School districts are bound   by   the election
procedures set forth in the statutes discussed herein.
     The District Court is affirmed


We Concur: